DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12 and 22-24 are canceled; claims 1-11 and 13-21 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 01/30/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2019, 08/04/2020 and 11/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because of the followings:
2.	Step 1- the claims satisfy the requirements of a process and a machine.  

Step 2A(2) - This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “user equipment”, “transceiver”, “processor” “memory” and “network device” are recited at a high-level of generality.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “user equipment”, “transceiver”, “processor” “memory” and “network device”, to perform receiving and transmitting steps amounts to no more than mere 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11, 13-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al., US 2020/0245360. 
Claim 1, Xu discloses (fig 6) a method in a User Equipment (UE) for control of Bandwidth Part (BWP) switching, comprising: 
determining that the UE has an active configured grant in a non-default BWP (fig 6, [0074] in 608, initiate a procedure to perform an uplink data transfer on the non-default BWP); and 

Claim 2, Xu discloses the method of claim 1, wherein said refraining comprises starting or restarting a BWP inactivity timer with a timer value that can cause the BWP inactivity timer not to expire before a life duration of the configured grant ends ([0085] during the procedure, it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH.  In this case, the wireless device may continue using the non-default BWP, even after a gap between the timer expiring and being restarted.).  
Claim 4, Xu discloses the method of claim 2, wherein the time value is derived from the life duration of the configured grant plus a predetermined offset ([0076] activation of the non-default BWP may extend after expiration of the BWP activation timer under certain defined exceptional circumstances, such as if a procedure to perform an uplink data transfer is in progress at that time).  
Claim 5, Xu discloses the method of claim 1, wherein said refraining comprises disabling a BWP inactivity timer while the configured grant is active ([0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the BWP 
Claim 6, Xu discloses the method of claim 1, wherein said refraining comprises refraining from switching from the non-default BWP to the default BWP in response to expiry of a BWP inactivity timer while the configured grant is active ([0076] activation of the non-default BWP may extend after expiration of the BWP activation timer under certain defined exceptional circumstances, such as if a procedure to perform an uplink data transfer is in progress at that time).  
Claim 7, Xu discloses the method o
Claim 8, Xu discloses the method of claim 1, wherein said determining comprises:  
3/7determining that there is a Physical Uplink Shared Channel (PUSCH) or Physical Downlink Shared Channel (PDSCH) transmission ([0085] it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH); and 
wherein said refraining comprises restarting a BWP inactivity timer ([0085] it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a 
Claim 9, Xu discloses the method of claim 8, further comprising receiving from a network device a message to restart the BWP inactivity timer each time when there is a PUSCH or PDSCH transmission in accordance with the configured grant ([0085] during the procedure, it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH.  In this case, the wireless device may continue using the non-default BWP, even after a gap between the timer expiring and being restarted).  
Claim 11, see claim 1 for the rejection, Xu discloses (fig 3) a User Equipment (UE) comprising 
a transceiver (fig 3); 
a processor (fig 3) and a memory (fig 3), the memory comprising instructions which, when executed by the processor, cause the UE to perform operations to: 
determine that the UE has an active configured grant in a non-default BWP; and 
refrain from switching from the non-default BWP to a default BWP while the configured grant is active.  
Claim 13, Xu discloses a method in a network device for control of Bandwidth Part (BWP) switching, comprising: 
determining that there is an active configured grant for a User Equipment (UE) in a non-default BWP ([0079] a message 4 from the network in response to a message 3 provided from the wireless device in the case of a random access channel procedure).  
refraining from switching a connection with the UE from the non-default BWP to a default BWP while the configured grant is active ([0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the BWP activation timer, the wireless device may not deactivate the non-default BWP or activate the default BWP immediately upon expiration of the BWP activation timer).  
Claim 14, Xu discloses the method of claim 13, wherein said refraining comprises starting or restarting a BWP inactivity timer with a timer value that can cause the BWP inactivity timer not to expire at least before a life duration of the configured grant ends ([0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the BWP activation timer, the wireless device may not deactivate the non-default BWP or activate the default BWP immediately upon expiration of the BWP activation timer).  
Claim 16, see claim 4 for the rejection, Xu discloses the method of claim 14, wherein the time value is derived from the life duration of the configured grant plus a predetermined offset.  
Claim 17, see claim 5 for the rejection, Xu discloses the method of claim 13, wherein said refraining comprises disabling a BWP inactivity timer while the configured grant is active.  
Claim 18, see claim 6 for the rejection, Xu discloses the method of claim 13, wherein said refraining comprises refraining from switching the connection with the UE 
Claim 19, Xu discloses the method of claim 13, further comprising restarting, when the configured grant is deactivated, the BWP inactivity timer with a timer value that can cause the switching of the connection with the user equipment from the non-default BWP to the default BWP ([0070] The BWP activation timer length may be the specified length of a timer that is initiated upon activation (and which may potentially be reset to extend activation under certain conditions) of a non-default BWP, e.g., to provide a way to implicitly deactivate the non-default BWP and/or reactivate the default BWP).  
Claim 20, see claim 8 for the rejection, Xu discloses the method of claim 13, wherein said determining comprises: 
determining that there is a Physical Uplink Shared Channel (PUSCH) or Physical Downlink Shared Channel (PDSCH) transmission; and 
wherein said refraining comprises restarting a BWP inactivity timer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2020/0245360 in view of Lin, US 2019/0132793 (Prov. Appl. Dated Oct. 31, 2017). 
Claim 3, Xu discloses the method of claim 2, 
but is silent on,
wherein the timer value is set to infinity.  
However, as Lin discloses wherein the timer value is set to infinity ([0379] Alternatively, "the cell cannot be deactivated implicitly" can be achieved by setting a corresponding timer to infinity).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Xu invention with Lin invention to include the claimed limitation(s) so as to prevent interruption of the current activity and to allow the completion of the activity thereby improving network operation.
Claim 15, see claim 3 for the rejection, Xu discloses the method of claim 14, wherein the timer value is set to infinity.  
Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2020/0245360 in view of Park et al., US 2015/0049753. 

but is silent on,
wherein the message is received via Radio Resource Control (RRC) signaling.  
However, as Park discloses wherein the message is received via Radio Resource Control (RRC) signaling ([0076] the time alignment timer (TAT) is started when a UE receives a TAC (time advance command) from a base station.  The TAT value is transmitted to the UE through a RRC (Radio Resource Control) signal such as system information (SI) or a radio bearer reconfiguration.  Also, if a UE receives a new TAC from a base station during an operation of the TAT, the TAT is restarted).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Xu invention with Park invention to include the claimed limitation(s) so as to prevent interruption of the current activity by using RRC signaling message to command the UE to restart the timer.
Claim 21, Xu discloses the method of claim 20, further comprising transmitting to the UE a message to restart the BWP inactivity timer each time when there is a PUSCH or PDSCH transmission in accordance with the configured grant ([0085] during the procedure, it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH.  In this case, the wireless device may continue using the non-default BWP, even after a gap between the timer expiring and being restarted), 
but is silent on,

However, as Park discloses wherein the message is transmitted via Radio Resource Control (RRC) signaling ([0076] the time alignment timer (TAT) is started when a UE receives a TAC (time advance command) from a base station.  The TAT value is transmitted to the UE through a RRC (Radio Resource Control) signal such as system information (SI) or a radio bearer reconfiguration.  Also, if a UE receives a new TAC from a base station during an operation of the TAT, the TAT is restarted).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Xu invention with Park invention to include the claimed limitation(s) so as to prevent interruption of the current activity by using RRC signaling message to command the UE to restart the timer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647